610 So.2d 37 (1992)
Judy BRAND, et al., Appellants,
v.
Debra J. ELLIOTT, on Behalf of Wendy Lynn ELLIOTT, Appellee.
No. 92-1091.
District Court of Appeal of Florida, Fifth District.
December 4, 1992.
*38 George J. Dramis and Michael F. Sutton of Gurney & Handley, P.A., Orlando, for appellants.
J. Brock McClane of McClane Professional Ass'n, Orlando, for appellee.
PER CURIAM.
The final order granting permanent injunctive relief pursuant to section 784.046, Florida Statutes, is reversed because the trial court failed to afford the parties the "full hearing" required by section 784.046(6)(c), Florida Statutes. A "full hearing", as that term is used in the statute, contemplates an opportunity to be heard which may include the presentation of evidence. See generally Homeopathic Physicians v. Department of Professional Regulation, 487 So.2d 374 (Fla. 5th DCA 1986); Mike Smith Pontiac v. Smith, 486 So.2d 89 (Fla. 5th DCA 1986). The respondents below attempted to offer evidence but the court essentially announced that it did not have time to conduct an evidentiary hearing. In the absence of a clear stipulation of counsel, argument of counsel alone does not constitute evidence from which the trial court can determine the propriety, vel non, of granting injunctive relief.
REVERSED AND REMANDED.
COBB, COWART and DIAMANTIS, JJ., concur.